Case 2:20-cv-01526-GW-AFM Document 41 Filed 03/11/21 Page 1 of 2 Page ID #:172
                                                                                 JS-6
  1

  2

  3

  4

  5
                           UNITED STATES DISTRICT COURT
  6                       CENTRAL DISTRICT OF CALIFORNIA
  7

  8    GREAT BOWERY INC. d/b/a TRUNK                  Case No. CV 20-1526-GW-AFMx
       ARCHIVE,                                       ORDER OF DISMISSAL
  9

 10                                Plaintiff,
 11    v.
 12
       THE WRAP NEWS, INC. d/b/a
 13    https.//www.thewrapnews.com; and
       DOES 1 through 10 inclusive,
 14

 15
                                   Defendant.

 16

 17

 18         The Court having considered the stipulation of the parties, and good cause
 19   appearing therefor, orders that this action is dismissed with prejudice against all
 20   parties pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and each party shall bear their own
 21   costs and attorneys’ fees.
 22

 23   IT IS SO ORDERED.
 24

 25   DATED on this 11th day of March 2021.
 26

 27                                             ____________________________________
                                                HON. GEORGE H. WU,
 28                                             UNITED STATES DISTRICT JUDGE


                                                  1
Case 2:20-cv-01526-GW-AFM Document 41 Filed 03/11/21 Page 2 of 2 Page ID #:173



  1
                                                GEORGE H. WU

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                            2
